Citation Nr: 0431763	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  00-07 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for thoracolumbar 
scoliosis, right hip, pelvic obliquity.

2.  Entitlement to service connection for poor circulation.

3.  Entitlement to service connection for swelling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The appellant served on active duty for training in the Army 
Reserves from February 1996 to August 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Buffalo, New York.  The appellant voiced 
disagreement with the denial of service connection for the 
claimed conditions in March 2000 and a Statement of the Case 
(SOC) was issued later that same month.  The appellant 
perfected her appeal in March 2000.

The appellant's March 2000 substantive appeal form reflects 
that she desired a hearing before a Veterans Law Judge at the 
RO, known as a travel board hearing.  The Board remanded her 
appeal in May 2001 so that her requested hearing could be 
scheduled.  The claims folder reflects that a travel board 
hearing was conducted in May 2003 but, unfortunately, 
transcription of the hearing was not completed as the tape of 
the proceedings could not be located.  The appellant was 
notified of this by letter in April 2004 and afforded the 
opportunity for another hearing.  The appellant did not 
respond and the Board will therefore assume that she does not 
want another hearing and will proceed to review her claims.

This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The appellant was treated for thoracolumbar sigmoid scoliosis 
while on active duty for training.  A VA examination should 
be scheduled to determine whether her current complaints are 
etiologically related to her July 1996 bone scan results.  
See 38 C.F.R. § 3.159(c)(4) (2004); Charles v. Principi, 16 
Vet. App. 370 (2002).

Accordingly, this matter is REMANDED for the following:

1.  Schedule the appellant for a VA bone 
examination.  After reviewing the 
evidence of record and examining the 
appellant, the examiner should provide an 
opinion as to the nature of the 
appellant's scoliosis and whether it is 
likely, unlikely or at least as likely as 
not due to muscle use or other type of 
event as may occur during Army basic 
training or advanced individual training 
in 1996.  If the scoliosis is considered 
a congenital disability, an opinion as to 
whether it increased in severity beyond 
its normal progression during this 
service also would be useful.   

The examiner should also provide an 
opinion as to whether the appellant's 
complaints of poor circulation and 
swelling are objectively confirmed.  If 
these complaints are objectively 
confirmed, the examiner should determine 
whether these complaints are symptoms of 
a specific disability or are distinct 
chronic disabilities.  If determined to 
be distinct chronic disability(ies), the 
examiner should indicate whether any 
diagnosed distinct chronic disability is 
likely (more than 50%), unlikely (less 
than 50%), or at least as likely as not 
(50%) etiologically related to or the 
proximate result of thoracolumbar sigmoid 
scoliosis.

If any medical opinion cannot be given on 
a medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  
Send the claims folder to the examiner 
for review.

2.  Readjudicate the appellant's service 
connection claims.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should 
be provided a Supplemental SOC (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits and all evidence received since 
September 2002.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




